      Case 1:18-cv-01742-PGG-KNF Document 25 Filed 06/20/20 Page 1 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 CARLOS MIGUEL RODRIGUEZ,

                             Plaintiff,                               ORDER

               - against -                                   18 Civ. 1742 (PGG) (KNF)

 COMMISSIONER OF SOCIAL SECURITY
 ADMINISTRATION,

                             Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

                Plaintiff Miguel Rodriguez filed the Complaint in this action on February 26,

2018. (Cmplt. (Dkt. No. 1)) Rodriguez seeks judicial review, pursuant to “[S]ection 205(g)

and/or [S]ection 1631(c)(3) of the Social Security Act, as amended, 42 U.S.C. § 405(g) and/or

§ 1383(c)(3),” of a final decision of the Commissioner of Social Security denying his application

for disability insurance benefits. (Id. at 1)

                                    PROCEDURAL HISTORY

                On March 5, 2018, this Court referred the case to Magistrate Judge Kevin

Nathaniel Fox for a Report and Recommendation (“R & R”). (See Order of Reference (Dkt. No.

6))

                On June 26, 2019, Judge Fox ordered the parties to submit a status letter as “the

administrative record has not been filed” and “no motion(s) has been made as contemplated by

the Standing Order of the court.” (June 26, 2019 Order (Dkt. No. 9)) Defendant filed the

administrative record on July 31, 2019. (Dkt. No. 14)

                On September 27, 2019, Defendant moved for judgment on the pleadings, arguing

that the Court should affirm the Commissioner’s decision as it “is supported by substantial
      Case 1:18-cv-01742-PGG-KNF Document 25 Filed 06/20/20 Page 2 of 7



evidence of record.” (Def. Br. (Dkt. No. 16) at 3; see also Mot. (Dkt. No. 15)) Defendant

argues, inter alia, that “the evidence generally does not support the loss of functioning alleged by

Plaintiff during the adjudicated period, i.e., March 1, 2014, through September 30, 2014”; “the

[Administrative Law Judge (“ALJ”)] properly accorded good weight to [testifying expert

physician] Dr. Greenberg’s opinion on the grounds that Dr. Greenberg had reviewed Plaintiff’s

entire medical record, heard Plaintiff testify, and rendered an opinion that was consistent with the

record on the whole”; “[t]he ALJ properly accorded little weight to Dr. Greenfield’s assessment

in April 2016 that Plaintiff could only tolerate mild exertion”; that “[u]ltimately, the total

absence of supporting objective physical and mental examination findings during the relatively

narrow adjudicated period at issue in this case belies Plaintiff’s disability claim”; and that “the

ALJ did not have any further obligation to supplement the record by acquiring a medical source

statement from one of Plaintiff’s treating sources[,] because the ALJ had all of [Plaintiff’s]

treating records. . . . (Def. Br. (Dkt. No. 16) at 17-18, 20)

               Although attorney Christopher Bowes filed a notice of appearance on Plaintiff’s

behalf on December 17, 2019, see Dkt. No. 21, and requested an extension of time to file a

motion for judgment on the pleadings, see Dec. 17, 2019 Pltf. Ltr. (Dkt. No. 22) – an application

that Judge Fox granted, see Dkt. No. 23 – Plaintiff did not so move. Indeed, Plaintiff has made

no submissions since his December 17, 2019 letter.

               On April 9, 2020, Judge Fox issued an 8-page R & R, recommending that this

Court grant Defendant’s motion for judgment on the pleadings. (R & R (Dkt. No. 24))

               In his R & R, Judge Fox notifies the parties that they have fourteen days from

service of the R & R to file any objections, pursuant to 28 U.S.C. § 636(b)(1) and Rule 72(b) of

the Federal Rules of Civil Procedure. (R & R (Dkt. No. 24) at 7) The R & R further states that




                                                  2
         Case 1:18-cv-01742-PGG-KNF Document 25 Filed 06/20/20 Page 3 of 7



“[f]ailure to file objections within fourteen (14) days will result in a waiver of objections and will

preclude appellate review.” (Id. at 8 (emphasis omitted)) Neither party has filed objections to

the R & R.

                                           DISCUSSION

I.       LEGAL STANDARD

               In reviewing a report and recommendation, a district court “may accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate judge.” 28

U.S.C. § 636(b)(1)(C). Where a timely objection has been made to the magistrate judge’s

recommendations, the district court judge “shall make a de novo determination of those portions

of the report or specified proposed findings or recommendations to which objection is made.”

Id.

               Where, as here, no objections are filed to a magistrate judge’s R & R – despite

clear warning that a failure to file objections will result in a waiver of judicial review – judicial

review has been waived. See Thomas v. Arn, 474 U.S. 140, 147-48 (1985); see also Mario v. P

& C Food Markets, Inc., 313 F.3d 758, 766 (2d Cir. 2002) (“Where parties receive clear notice

of the consequences, failure timely to object to a magistrate’s report and recommendation

operates as a waiver of further judicial review of the magistrate’s decision.” (citing Small v.

Sec’y of Health and Human Servs., 892 F.2d 15, 16 (2d Cir. 1989) (per curiam))); see also

Spence v. Superintendent, Great Meadow Correctional Facility, 219 F.3d 162, 174 (2d Cir. 2000)

(“Failure to timely object to a report generally waives any further judicial review of the findings

contained in the report.”). This Court has nonetheless reviewed Judge Fox’s R&R for clear

error.




                                                   3
      Case 1:18-cv-01742-PGG-KNF Document 25 Filed 06/20/20 Page 4 of 7



II.    THE ALJ’S DECISION

               An ALJ conducted a hearing concerning Plaintiff’s claim for disability benefits on

April 20, 2016. The ALJ heard testimony from (1) Plaintiff – who proceeded pro se; (2) Dr. Paul

Greenberg, an impartial medical expert; and (3) Mark Heckman, an impartial vocational expert.

(Record (“R.”) (Dkt. No. 14-2) at 19). The ALJ also considered reports from (1) Dr. Douglas

Greenfield, a consultative examiner who conducted a physical examination of Plaintiff; and (2)

Dr. John Nikkah, a psychiatric consultative examiner. (Id. at 26, 28). The ALJ did not hear

testimony from Plaintiff’s treating physicians, but did consider records obtained from the treating

physicians. (See, e.g., id. at 25-29)

               Plaintiff worked as a packer in 2012 and last worked in security from 2013 to

February 2014. (Id. at 24, 29-30, 48-50, 55) His prior work involved lifting objects that

weighed as much as 20 to 25 pounds. (Id. at 53) He alleged a disability onset date of March 1,

2014. (Id. at 19; R. (Dkt. No. 14-6) at 3) The ALJ determined that Plaintiff suffers from the

following heart-related and psychiatric severe impairments: aortic valve replacement (2006);

atrial fibrillation (2007); decrease ejection fraction (2007); congestive heart failure; anxiety

disorder; and affective disorder. (R. (Dkt. No. 14-2) at 21) The ALJ further determined that

none of Plaintiff’s impairments – whether considered singly or together – met or medically

equaled the severity of one of the impairments listed in 20 C.F.R. Part 404, Subpart P, Appendix

1. (Id. at 22) The ALJ further determined, inter alia, that Plaintiff had the residual functional

capacity to perform less than a full range of medium work; could lift/carry/push/pull twenty-five

pounds frequently and fifty pounds occasionally; and could sit/stand/walk for as much as six

hours during an eight hour work day. (Id. at 23) The ALJ concluded that Plaintiff was thus

capable of performing his prior work as a packer, and was not disabled during the period




                                                  4
      Case 1:18-cv-01742-PGG-KNF Document 25 Filed 06/20/20 Page 5 of 7



between March 1, 2014 and September 30, 2014. (Id. at 30)

               Plaintiff’s testimony at the hearing, as well as the medical evidence, supports the

ALJ’s determination. Plaintiff testified that he prepared meals at home; shopped monthly; and

performed basic chores at home, including mopping the floor and moving heavy objects – such

as furniture – when necessary. He further reported that he could lift objects weighing as much as

forty pounds without chest pain or shortness of breath. (Id. at 27-29; R. (Dkt. No. 14-7) at 14)

As to the medical evidence, it showed that Plaintiff’s heart-related symptoms had been well

managed since 2007. (Id. at 29) Dr. Greenfield’s physical examination and findings were

consistent with the notion that Plaintiff could perform at least medium work. While Dr.

Greenfield had concluded in April 2016 that Plaintiff could perform work that required only mild

exertion, the ALJ gave this opinion no weight, because it concerned Plaintiff’s condition outside

the relevant time period. (Id. at 28-29)

               As to mental health, the record suggested only mild to moderate issues, in the

areas of understanding, remembering or applying information, social interaction, concentration,

persistence, and adaptation. (Id. at 22, 28) The ALJ acknowledged these limitations in

concluding that Plaintiff could perform work that required no more than two hours of continuous

mental concentration at a time, with only occasional changes in the workplace and only

occasional independent decision-making. 1 (Id. at 23)




1
  With regard to Rodriguez’s mental impairments, the ALJ referred to outdated “paragraph B”
criteria for Listings 12.04 and 12.06 of 20 C.F.R. Part 404, Subpart P, Appendix 1. (See R. (Dkt.
No. 14-2) at 22) However, Judge Fox found that this erroneous reference was harmless,
“because it is clear from the ALJ’s March 27, 2017 decision that the ALJ applied the paragraph
B criteria for Listings 12.04 and 12.06 in effect as of January 17, 2017.” (R & R (Dkt. No. 24) at
6-7) The Court agrees that the ALJ correctly applied the appropriate 12.04 and 12.06 criteria.


                                                 5
       Case 1:18-cv-01742-PGG-KNF Document 25 Filed 06/20/20 Page 6 of 7



III.   THE MAGISTRATE JUDGE’S R&R

              In recommending that Defendant’s motion for judgment on the pleadings be

granted, Judge Fox accepts the ALJ’s findings concerning Plaintiff’s physical and mental

condition:

       The ALJ concluded properly that Rodriguez’s impairments, singly or in combination,
       did not meet or medi[c]ally equal Listings 4.02, for chronic heart failure, 12.04 for
       depressive, bipolar and related disorders, or 12.06 for anxiety and obsessive
       compulsive disorders, pursuant to 20 C.F.R. Part 404, Subpart P, Appendix 1,
       because the record does not support a finding that Listing was met or equaled during
       the adjudicated period, from March 1, 2014 to September 30, 2014. . . . The ALJ
       rejected properly Dr. Greenfield’s opinion that Rodriguez was compromised in his
       ability to perform activities requiring more than mild exertion to the extent that it
       related to Rodriguez’s condition in 2016, not the relevant time in 2014.

       The ALJ’s residual functional capacity determination is supported by substantial
       evidence in the record, including Rodriguez’s testimony. Dr. Nikkah’s and Dr.
       Greenberg’s opinions were accorded good weight properly by the ALJ, as they are
       consistent with and supported by the evidence of record as a whole. Moreover, Dr.
       Nikkah’s opinion is consistent with his findings. The ALJ relied properly on the
       vocational expert when determining that Rodriguez was able to perform his past
       relevant work as a packer, as well as Rodriguez’s testimony that his past work as a
       packer involved lifting that was “like around 20 to 25 pounds.” Upon review of the
       record, the Court finds that the ALJ did not commit any legal error and the ALJ’s
       decision is supported by substantial evidence.

(R & R (Dkt. No. 24) at 6-7)

              This Court sees no error, much less clear error, in Judge Fox’s reasoning and

conclusions. See Nelson v. Smith, 618 F. Supp. 1186, 1189 (S.D.N.Y. 1985) (citations omitted).




                                                 6
      Case 1:18-cv-01742-PGG-KNF Document 25 Filed 06/20/20 Page 7 of 7



                                        CONCLUSION

               Magistrate Judge Fox’s R & R (Dkt. No. 24) is adopted in its entirety, and

Defendant’s motion for judgment on the pleadings is granted. The Clerk of Court is directed to

terminate the motion (Dkt. No. 15) and to close this case.

Dated: New York, New York
       June 20, 2020




                                                7
